77 F.3d 489
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Henry PARRA;  Kay Parra;  Plaintiffs-Appellants,v.UAL CORPORATION;  United Airlines;  Stephen Wolfe;  MarkCollins;  Bob Graves;  Tom Sims;  Ken Gibson;  Joe Talaugon;Edward Heinrich;  Larry Coleman;  Does 1 to 100,Individually and Inclusive, Defendants-Appellees.
No. 94-15967.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 17, 1995.*Decided Feb. 20, 1996.

1
Before:  WALLACE, Chief Judge, and LEAVY, Circuit Judges, and BAIRD,** District Judge.


2
MEMORANDUM***


3
The Parras appeal pro se from the district court's entry of summary judgment in favor of the appellees, arguing that the court erred by holding that their state law claims were preempted by the Railway Labor Act ("RLA"), 45 U.S.C. §§ 151-63, 181-88.   We affirm.


4
The RLA precludes Mr. Parra's claims because they involve minor disputes arising out of or related to his employment disciplinary proceeding and are inextricably intertwined with the interpretation and application of the collective bargaining agreement between his union and employer.  See Hawaiian Airlines, Inc. v. Norris, 114 S. Ct. 2239, 2243 (1994);  Felt v. Atchison, T. & S.F.R. Co., 60 F.3d 1416, 1419 (9th Cir.1995);  Melanson v. United Air Lines, Inc., 931 F.2d 558, 562 (9th Cir.), cert. denied, 502 U.S. 865 (1991).   As for Mrs. Parra's loss of consortium claim, the preclusion of her husband's claims by the RLA bars her claim as well.  Cf. Lingle v. Norge Div. of Magic Chef, Inc., 486 U.S. 399, 405-406 (1988) (state law claims requiring interpretation and application of collective bargaining agreement preempted by federal law);  International Bhd. of Teamsters v. American Delivery Serv., 50 F.3d 770, 774 n. 4 (9th Cir.1995) (same).


5
AFFIRMED.



*
 This case is appropriate for submission on the record and briefs and without oral argument per Fed.R.App.P. 34(a) and 9th Cir.R. 34-4


**
 The Honorable Lourdes G. Baird, United States District Judge for the Central District of California, sitting by designation


***
 This disposition is not suitable for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3